DETAILED ACTION
The present Office Action is in response to Applicant’s amendment filed on 11/8/2021.  Claims 1-3, 5-7, 9-11, and 13-15 are now pending in the present application.  Claims 8 and 16 have been canceled by the Applicant.
Allowable Subject Matter
Claims 1-3, 5-7, 9-11, and 13-15 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Considering claims 1 and 9, the best prior art found during the prosecution of the present application, Jeong et al. (WIPO Published International Application No. WO2015/069038 A1) and PRO-2016-0012-flexBlocking, Change Request, Huawei Technologies Co., Ltd., 1/8/2016, fails to disclose, teach, or suggest the limitations of wherein the response state code is configured such that a blocking mode, a synchronous non-blocking mode, and an asynchronous non-blocking mode have different values according to the determined response mode in combination with and in the context of all of the other limitations in claims 1 and 9.
Claims 2, 3, 5-7, 10, 11, and 13-15 are also allowed by virtue of their dependency on claims 1 and 9.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642